Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a first capacitor plate comprising a first portion and a second portion, wherein the first portion is in a first one of the first device die and the second device die, wherein the second portion is in a second one of the first device die and the second device die, wherein the second portion is bonded to the first portion; and a second capacitor plate in the second one of the first device die and the second device die. Claims 3-7, 9-10 and 21 are included likewise as they depend from claim 1.
	With respect to claim 8, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the top capacitor plate of the second capacitor contacts a bottom surface of the isolation region, and the bottom surface of the top capacitor plate is coplanar with an interface between the first device die and the second device die.
	With respect to claim 11, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the second surface dielectric layer is interposed between the first dielectric layer and the first device die, wherein a passive device comprising: a first portion in the second device die, wherein the first metal feature and the second metal feature are in combination a second portion of the passive device, wherein the first dielectric layer extends between the first portion and the first device die. Claims 12-15 are included likewise as they depend from claim 11.
	With respect to claim 16, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, a second metal feature directly bonded to the first metal feature to jointly form a bottom capacitor plate of a capacitor. Claims 17-20 are included likewise as they depend from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 10, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813